W. Allen, J.
One inference of law from the facts stated in the report is, that Jesse F. Richards, the ancestor of the demand-ants, was seised of the premises under the deed of Elihu Daggett to him, delivered and recorded in 1829. Another inference *580of law is, that the same Jesse F. Richards was disseised of the premises by School District No. 4 in Attleborough in 1837; and he never afterwards entered upon the premises or recovered seisin thereof. The statute of limitations is therefore a bar to the action. Pub. Sts. c. 196. Gen. Sts. c. 154. Rev. Sts. c. 119.
The argument for the demandants, as we understand it, is that the school district entered under a deed to it from a stranger, which, while it gave the grantee no right or title, showed that it entered claiming an estate less than a fee simple; and that the purpose of the entry and possession were such that the act could not constitute a disseisin.
Without considering the answer that an actual ouster, the beginning of a possession exclusive, notorious, adverse, and uninterrupted for forty years, cannot be qualified into something less than a disseisin, by showing that it was under the deed of a stranger having neither title nor possession, purporting to convey less than an estate in fee simple, it is a sufficient answer to the argument, that the deed in question.did purport to convey an estate in fee simple. It is in the common form, and contains the usual covenants of a deed of warranty. The only question made is upon the effect of the words immediately following the description of the land, “ Said lot of land to be used, occupied, and improved by said inhabitants as a school-house lot, and for no other purpose.” If these words constituted a condition, the deed would still purport to convey an estate in fee simple, absolute against the true owner and all the world except the grantor and his heirs or devisees. But they do not import a condition, or in any way limit the legal estate granted by the terms of the deed. Rawson v. Uxbridge School District, 7 Allen, 125. Sohier v. Trinity Church, 109 Mass. 1, 19. Packard v. Ames, 16 Gray, 327. Episcopal City Mission v. Appleton, 117 Mass. 326. So far as the deed affects the character of the entry, it tends to show that it was under a claim of title in fee simple.

Judgment for the tenant.